The opinion of the court was delivered by Justice Ryerson.
Ryerson, J.
This is an action for slander. And an application has been made to the court, to strike out of the declaration, superfluous counts.
It is alleged throughout, that the plaintiff is a clergyman. The first count is for verbal slander, in saying of him, “ he is a cheat, he is a hypocrite, he is a jockey.” The words in the second count, are, “ he is a cheat; ” in the third, “ he is a hypocrite ; ” and in the fourth, “ he is a jockey.” The first count is broad enough to cover the whole ground. All the words might be proved and given in evidence under it. And the proof of any part thereof, if slanderous, would support the action. At this day, it cannot be required to cite authority to show that the plaintiff need not prove all the words charged as slanderous. The second, third, and fourth counts must therefore be stricken out.
The fifth count is for a libel. The matter charged as libellous, is, “ he is a cheat, he is a hypocrite, he is a jockey.” The sixth, seventh, and eighth counts, differ from the fifth in the same manner as do the second, third and fourth, from the first. But the rules respecting written and verbal slander, are not the same. The proof of a part only of the libellous matter as laid, would not support the declaration : or at least, I am not now prepared to my that it would, so as to warrant the striking out any part of these counts absolutely. But on the hearing of this motion, it was not really pretended, that four distinct libels had been published. If all the words are contained in one paper, and in one connection, as in the fifth count, the remaining three are superfluous, and should be expunged. And if they are not so connected, but are to be found in different papers, or different paragraphs of the same paper, the fifth count is wholly superfluous. I think, therefore, the plaintiff should elect whether he will retain in his declaration, the fifth count only, or the three that follow it. And in default of his making such *578election within twenty days after service of a rule to that effect; that the sixth, seventh and eighth counts be stricken out.
The tenth, eleventh, and twelfth counts are merely repetitions of the sixth, seventh and eighth. I can discover no material difference, and they should be expunged.
The thirteenth, fourteenth, fifteenth and sixteenth, are for verbal slander, and have the same, or a similar resemblance to each other, as have the first four counts. The same is true of the seventeenth, eighteenth, nineteenth, and twentieth. The fourteenth, fifteenth, and sixteenth, as well as the three last, should be stricken out-, for the reasons before given.
I am furthermore of opinion, that, the costs of this application should abide the event of the suit. Costs should not now be given, it being, so far as recollected, the first application of the kind. Hereafter, costs will probably be ordered*at once, on a similar application, in a case of similar aggravation.